Case: 4:18-cr-00975-CDP Doc. #: 280-1 Filed: 02/12/21 Page: 1 of 2 PageID #: 1103


                                                                                                  
       BUSINESS RECORD CERTIFICATION OF APPLE INC. CUSTODIAN OF

                                          RECORDS



  I, Lesley Ahlberg, hereby declare:



  1.      I am employed by Apple Inc. and that my official title is Legal Specialist. I am a

  duly authorized Custodian of Records, or other qualified witness for Apple Inc. (“Apple”)

  located in Cupertino, California. As such I have the authority to certify these records,

  APL000001_APPLE_CONFIDENTIAL through APL000002_APPLE_CONFIDENTIAL

  produced January 24, 2018 in response to a search warrant served on January 3, 2018. I

  am authorized to submit this declaration on behalf of Apple.

  2.      Each of the records produced is the original or a duplicate of the original record in

  the custody of Apple Inc.

  3.      The records labeled APL000002_APPLE_CONFIDENTIAL contain Apple's

  record of the iOS device backup(s) transmitted to Apple by and stored on behalf of the

  Apple ID account with username dustinboone16@gmail.com (“Backup Records”).

  4.      These records were made at or near the time of the occurrence of the matters set

  forth in the records;

  5.      With regard to the Backup Records, the aforementioned Apple ID account

  transmitted the Backup Records to Apple and Apple stored those records at or near the

  time indicated on the Backup Records;

  6.      These records were kept in the course of the regularly conducted activity; and,

  7.      These records were made by the regularly conducted activity as a regular practice.




                                       Attachment One
Case: 4:18-cr-00975-CDP Doc. #: 280-1 Filed: 02/12/21 Page: 2 of 2 PageID #: 1104


                                                                                                
   I declare under penalty of perjury under the laws of California that the foregoing is true

   and correct.

   DATED: January 24, 2018                           APPLE INC.


                                                    By:
                                                    Name: Lesley Ahlberg
                                                    Title: Legal Specialist, Apple Inc.




                                     Attachment One
